             Case 19-12153-KBO       Doc 42-2   Filed 10/03/19    Page 1 of 1



                                        Exhibit 2

                              Schedule of Debtors’ Accounts


                                          Account
                                                                                  Account
  Financial Institution    Address        Number           Account Holder
                                                                                   Type
                                        (Last 5 Digits)

                          PO Box
                          15284                                                 Depository
Bank of America, N.A.                       26979         BD LaPlace, LLC
                          Wilmington,                                           ZBA Account
                          DE 19850
                          PO Box
                          15284                                                 Clearing
Bank of America, N.A.                       26966         BD LaPlace, LLC
                          Wilmington,                                           Account
                          DE 19850
                          PO Box
                          15284                                                 AP ZBA
Bank of America, N.A.                       89717         BD LaPlace, LLC
                          Wilmington,                                           Account
                          DE 19850
                          PO Box
                          15284                                                 Payroll ZBA
Bank of America, N.A.                       26982         BD LaPlace, LLC
                          Wilmington,                                           Account
                          DE 19850
                          PO Box
J.P. Morgan Chase Bank,   182051                          ArcelorMittal         Operating
                                            12334
N.A                       Columbus,                       LaPlace, LLC          Account
                          OH 43218
                          PO Box
                                                                                General
J.P. Morgan Chase Bank,   182051                          ArcelorMittal
                                            76563                               Checking
N.A                       Columbus,                       LaPlace, LLC
                                                                                Account
                          OH 43218
                          1620 Dodge
                                                                                Commercial
First National Bank of    Street
                                            82207         BD LaPlace, LLC       Checking
Omaha                     Omaha, NE
                                                                                Account
                          68197




Exhibit 2
70675998.1
